DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 13 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the external temperature" in line 2, “the coolant temperature” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Correction is required.
Claim  recites the limitation “the coolant temperature” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 4 – 5, 7 – 8, 10 – 11, 13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyaji et al. (US 2015/0191078).
Regarding Claims 1 and 13:
	Miyaji et al. teaches a vehicle comprising: a first heat exchanger (440) disposed in an engine room and configured to be used for cooling of an engine; a second heat exchanger (32) disposed in the engine room and configured to be used for recovery of exhaust heat of the engine; a shutter member (410) configured to open and close a grille opening, the opening being provided in a front portion of the engine room; a first detector (paragraph 0095 describes measuring atmospheric temperature) configured to detect a feed forward system parameter indicating a sign of a load increase in the first heat exchanger or the second heat exchanger; a second detector (90) configured to detect a feedback 
Regarding Claim 2:
	Miyaji et al. teaches the feed forward system parameter comprises at least one of an external temperature around the vehicle (paragraph 0095), an atmospheric pressure, an output of the engine, and/or a rotation speed of the engine.
	Regarding Claim 4:
Miyaji et al. teaches the feedback system parameter comprises at least one of a coolant temperature (90) of the engine, a vapor pressure on a high pressure side in a working fluid used for the recovery of the exhaust heat, a vapor temperature on the high pressure side, a liquid temperature on a low pressure side in the working fluid, and/or a flow rate of the working fluid.
	Regarding Claim 5:
Miyaji et al. teaches the feedback system parameter comprises at least one of a coolant temperature (90) of the engine, a vapor pressure on a high pressure side in a working fluid used for the recovery of the exhaust heat, a 
	Regarding Claim 7, as best understood:
Miyaji et al. teaches the feed forward system parameter comprises the external temperature (paragraph 0095), the feedback system parameter comprises the coolant temperature (90) of the engine, and the control device (300) is configured to, when the external temperature and the coolant temperature are within respective predetermined ranges, adjust the opening degree of the shutter member so as to guide the travel wind to the second heat exchanger while blocking the travel wind from going from the grille opening to the first heat exchanger (Figs 3 – 5).
	Regarding Claim 8, as best understood:
Miyaji et al. teaches the feed forward system parameter comprises the external temperature (paragraph 0095), the feedback system parameter comprises the coolant temperature (90) of the engine, and the control device (300) is configured to, when the external temperature and the coolant temperature are within respective predetermined ranges, adjust the opening degree of the shutter member so as to guide the travel wind to the second heat exchanger while blocking the travel wind from going from the grille opening to the first heat exchanger (Figs 3 – 5).
	Regarding Claims 10 - 11:
Miyaji et al. teaches the feed forward system parameter comprises the external temperature (paragraph 0095), the feedback system parameter comprises the coolant temperature (90) of the engine, and the control device (300) is configured to, when the external temperature and the coolant temperature are within respective predetermined ranges, adjust the opening degree of the shutter member so as to guide the travel wind to the second heat exchanger while blocking the travel wind from going from the grille opening to the first heat exchanger (Figs 3 – 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyaji et al. (US 2015/0191078) and in view of Matsumura et al. (US 2018/0022210).
Regarding Claim 3:
	Miyaji et al. teaches all of the claimed limitation except for the feed forward system parameter further comprises at least one of an air-fuel ratio of the engine and/or information on a gradient of a road surface on which the vehicle travels.
	However, Matsumura et al. teaches a similar vehicle comprising the feed forward system parameter further comprises information on a gradient of a road surface on which the vehicle travels (paragraph 0017, 0018).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the gradient information of Matsumura et al. in the feed forward system of Miyaji et al. in order to easily open the shutter and allow for traveling wind to cool the engine on the up-grade.
Regarding Claim 6:
Miyaji et al. teaches the feedback system parameter comprises at least one of a coolant temperature (90) of the engine, a vapor pressure on a high pressure side in a working fluid used for the recovery of the exhaust heat, a vapor temperature on the high pressure side, a liquid temperature on a low pressure side in the working fluid, and/or a flow rate of the working fluid.
Regarding Claims 9 and 12:
Miyaji et al. teaches the feed forward system parameter comprises the external temperature (paragraph 0095), the feedback system parameter comprises the coolant temperature (90) of the engine, and the control device (300) is configured to, when the external temperature and the coolant temperature are within respective predetermined ranges, adjust the opening degree of the shutter member so as to guide the travel wind to the second heat exchanger while blocking the travel wind from going from the grille opening to the first heat exchanger (Figs 3 – 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747